Citation Nr: 1417017	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for peripheral neuropathy. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1973.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Board hearing in December 2013; a copy of that transcript is of record.  

The Board notes that the Veteran revoked his power of attorney (POA) for the California Department of Veterans Affairs in March 2013.  At the July 2013 Decision Review Officer (DRO) hearing the Veteran stated that he did not wish to have a representative.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated January 2011 to August 2013 and the December 2013 Board hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for a low back strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The most persuasive evidence of record shows that the Veteran's peripheral neuropathy is not a neurological manifestation of his service connected low back disability.    


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in October 2010 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in October 2010.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, interviewed the Veteran, and reviewed the Veteran's medical history and claims file.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate his claim for service connection, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to why he believed his peripheral neuropathy was related to his service-connected low back disability and referenced evidence of record to support his contentions.  The Board finds that no prejudicial error is shown by the record. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In his September 2010 claim, the Veteran asserted that he has nerve damage caused by his service-connected low back disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

First, the Board finds that the Veteran has a current disability as evidenced by the October 2010 VA examination that diagnosed bilateral idiopathic peripheral neuropathy.  Additionally, the Board points out that that Veteran has not alleged direct service connection but has reported that the symptoms began in the mid-1990s and are related to his low back disorder.  Furthermore, there is no medical or lay evidence that relates the Veteran's peripheral neuropathy to service.  As such, since the Veteran is service-connected for a low back disability, the case turns on whether the Veteran has a neurological manifestation of his low back disability.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported numbness and tingling in both feet, more so in the left than the right.  On physical examination the examiner noted that sensation was decreased to monofilament testing on his feet, not following any particular dermatomal pattern.  The examiner also noted a July 2009 electromyography (EMG).  The examiner concluded that the Veteran had bilateral idiopathic peripheral neuropathy which was less likely than not caused by his lumbar spine condition.  The examiner also concluded that there was no evidence of motor lumbar radiculopathy on the left.  

In an October 2010 statement, the Veteran reported that in the mid-1990s he noticed two new symptoms that were directly linked to his back injury.  He reported that he noticed an increasing numbness in his legs and a bruise that would develop directly above the injury area.  He reported that the numbness and the size of the bruise would increase in direct proportion to the pain in his back.  He also reported that during the mid-1990s he noticed that he could not stand in one place for more than five minutes because both of his legs would become numb and he would have to sit to avoid falling down.  

An August 2012 VA podiatry consult shows that the Veteran was treated for complaints of bilateral neuropathic pain in his feet.  The examiner concluded that the Veteran had peripheral neuropathy most likely secondary to L5-S1 radiculopathy.  

A January 2011 VA treatment record shows that the Veteran was treated for reported bruising and numbness.  The VA neurologist noted a nerve conduction study that was done in September 2009 that revealed evidence of peripheral neuropathy but no lumbar radiculopathy.  

The Veteran was again seen by a VA neurologist in April 2011.  After standing for several minutes and experiencing tingling in his left leg, the examiner had the Veteran walk.  After some difficulty, the Veteran was able to walk and reported that the symptoms had resolved completely.  Neurological examination immediately after was noted as normal.  The examiner noted nerve conduction studies and a magnetic resonance imaging (MRI) done in 2009 that did not reveal any evidence of lumbar radiculopathy or significant lumbar spine disease.  The examiner concluded that even though the test were done one and half years prior, since the Veteran's symptoms had been present for at least 15 years any abnormalities that might have been contributing to the Veteran's symptoms would have been discovered back then.  As such, the examiner did not feel that additional electrodiagnostic or imaging studies were necessary at the time.  In response to the Veteran's question regarding nerve compression only upon standing, the examiner explained that nerve compression was not a likely explanation for the Veteran's symptoms as it would occur regardless of whether the Veteran walked or not, since the axial load on the Veteran's spine would be identical.  

The Veteran testified before the undersigned in December 2013.  The Veteran reported that all of the tests that have been done on him were done in a comfortable position.  The Veteran also asserted that examinations done by a VA neurologist and a VA podiatrist were done with him standing up and showed that he had numbness in his legs that was related to his low back disability.  

Based on the evidence above, the Board finds that a preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy is related to the Veteran's service-connected low back disability.  In this regard, the Board finds the opinion of the VA neurologist, Dr. L.L., noted in treatment records dated January 2011 and April 2011, to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his/her knowledge and skill in analyzing the data, and his/her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, Dr. L.L. is a VA neurologist, or as noted in DORLANDS ILLUSTRATED MEDICAL DICTIONARY 309 (32nd Ed. 2012), a specialist in the nervous system, and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examiner had knowledge of the relevant facts of the Veteran's medical history.  The Veteran's reported numbness due to standing for prolonged periods of times was also considered.  As stated, the examiner had the Veteran demonstrate his complaints and then concluded that neurological testing was normal immediately after.  The examiner also noted that 2009 nerve conduction studies and a lumbar spine MRI did not reveal any evidence of lumbar radiculopathy.  Furthermore, as stated, in response to the Veteran's question regarding nerve compression only upon standing, the examiner explained that nerve compression was not a likely explanation for the Veteran's symptoms as it would occur regardless of whether the Veteran walked or not, since the axial load on the Veteran's spine would be identical.  

The Board acknowledges the positive opinion provided by the VA podiatrist.  However, the Board places less probative value on the opinion.  First, the Board notes that the examiner is a podiatrist, or as noted in DORLANDS ILLUSTRATED MEDICAL DICTIONARY 309 (32nd Ed. 2012), a specialist in the study and care of the foot.  As such, the Board finds that the podiatrist has less expertise than the neurologist to provide a diagnosis for the Veteran's symptoms.  Additionally, the Board points to the fact that the examiner did not address the 2009 EMG and MRI studies that showed the Veteran did not have lumbar radiculopathy prior to rendering his opinion that the Veteran's peripheral neuropathy was due to lumbar radiculopathy.  Thus, the probative evidence of record shows that the Veteran does not have the claimed disability and that his symptoms are not attributable to his service-connected low back disability.  The claimed disability is not a neurological manifestation associated with the low back disability.  Rather, the source of the Veteran's symptoms is sensorimotor peripheral neuropathy affecting the lower extremities.  Thus, the issue of aggravation is also not raised. 

The Board also acknowledges the Veteran's contentions that there is a link between his peripheral neuropathy and his service-connected low back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a neurological manifestation of his low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the more probative medical opinion evidence of record shows that there is no such relationship.

As such, the Board finds that service connection for peripheral neuropathy is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy is denied.  


REMAND

The Veteran contends that his service-connected low back disability warrants a higher rating and that he is unemployable due to his low back disability.  

In a November 2013 letter, VA physician Dr. J.C. noted that the Veteran had chronic back pain and that his chronic lower back pain tended to be significantly disabling for him.  The Board notes that the last VA examination concerning the severity of the Veteran's low back disability was conducted in October 2010.  The Board finds that the Veteran should be afforded a new VA examination to ensure that there is sufficient evidence to evaluate the Veteran's low back disability for the entire appeal period.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Dr. J.C. also reported that the Veteran's chronic medical problems included headaches, neck pain, knee pain, and peripheral neuropathy, which are nonservice connected disabilities.  Dr. J.C. opined that "due to [the Veteran's] medical problems, it would be very difficult for [the Veteran] to obtain meaningful gainful employment."  Dr. J.C. attributed the Veteran's difficulty in obtaining meaningful gainful employment to both service connected disabilities and non-service connected disabilities.  The Board will afford the Veteran an opinion on whether his service-connected disability alone renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his low back disability since August 2013.  

2.  Thereafter, schedule the Veteran for an appropriate examination by an appropriate examiner to determine the nature and extent of all impairment due to the Veteran's service-connected low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should note whether the disability results in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should also provide an opinion concerning the impact of the low back disability on the Veteran's ability to work.  

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected low back disability on his employability.  The claims folder should be reviewed including records from the Social Security Administration, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected low back disability renders him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs



